DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the preliminary amendment filed on 06 December 2018.  Claims 1-9 are currently pending, and are rejected.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Method for analyzing vibration damping structure of a tube bundle disposed in a fluid”.
In paragraph [0029], Fig. 2 is described as being viewed from plane direction D2, and Fig. 3 is described as being viewed from plane direction D1.  It appears that these should be reversed.  In several additional paragraphs throughout the specification, Figs. 2 and 3 are described inconsistently as being viewed from either plane D1 or D2; the specification should be reviewed to ensure that these further recitations of the viewing plane are correct and consistent.

In paragraph [0058], line 4, “fold line” should read ---bold line---.
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  on the second to last line, "the first straight tube" should read ---the first straight tube part---.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  4  recites the limitation "the second one-dimensional element" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 4 may have been intended to depend from claim 3 rather than claim 2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With reference to claim 1:
Step 1 – Is the claim directed to a process, machine, manufacture, or composition of matter?
Yes.  The claim is directed to a method.
Step 2A, Prong 1 – Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes.  Claim 1 recites “a model making step of making a FEM model corresponding to the vibration damping structure; an error setting step of setting an error parameter for a parameter relating to an element included in the FEM model; and an analysis step of performing structural analysis by a finite-element method using the FEM model in which the error parameter is set”, which are elements directed to a mathematical concept, including mathematical relationships, equations, and calculations.  (MPEP 2106.04(a)(2))  The claimed steps merely recite the use of a standard finite element model including a generic error parameter and analysis, and with elements set to correspond to values relevant to heat transfer 
Step 2A, Prong 2 – Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The additional elements, both individually and in combination, merely specify that the FEM model is used in “a vibration damping structure in which a tube bundle disposed in a fluid is supported by a vibration damping member disposed in a gap between tubes included in the tube bundle”, and further list possible variables (elements included in the FEM model, the model corresponding to a vibration damping structure).  Such specific data does not improve the functioning of a computer or of a model, nor does it offer improvements in a technical field.  Rather, these elements merely amount to generally linking the use of a judicial exception to a particular technological environment or field of use by setting the variables to be values relevant to heat transfer systems.  (MPEP 2106.04(d)(I))  Thus, these additional elements do not integrate the judicial exception into a practical application.
Step 2B – Does the claim recite additional elements that amount to significantly more than the judicial exception?
No.  The additional elements of the claim merely again amount to generally linking the use of a judicial exception to a particular technological environment or field of use.  (MPEP 2106.05(h)).  Thus, these additional elements do not amount to significantly more than the abstract idea, and do not render the abstract idea patent eligible.  (MPEP 2106.05(f)).

With reference to claim 2:
Claim 2 recites the additional limitations of “wherein the model making step includes making the FEM model so as to include a first element corresponding to the tube bundle, a second element 

With reference to claim 3:
Claim 3 recites the additional limitations of “wherein the first element includes a plurality of first one-dimensional elements extending to respectively correspond to the tubes included in the tube bundle, wherein the second element includes a second one-dimensional element extending to correspond to the vibration damping member, and wherein the third element includes a gap element representing a shortest distance between each first one-dimensional element and the second one-dimensional element”, which are directed to the limitation of “a model making step of making a FEM model corresponding to the vibration damping structure”, as recited in claim 1.  Therefore, the limitations of claim 3 fall under the same abstract idea of a mathematical concept.  These limitations further merely specify several possible values of various variables in the FEM model, which similarly does not offer improvements to a computer/technical field and merely generally links the use of a judicial exception to a particular field of use.  Thus, the limitations of claim 3 do not integrate the 

With reference to claim 4:
Claim 4 recites the additional limitation of “wherein the analysis step includes imposing a loading condition set so that, when the gap amount is less than a predetermined value, a contact force applied to each first one-dimensional element from the second one-dimensional element increases with an increase in interference”, which is directed to the limitation of “an analysis step of performing structural analysis by a finite-element method using the FEM model in which the error parameter is set”, as recited in claim 1.  Therefore, the limitation of claim 4 falls under the same abstract idea of a mathematical concept.  This limitation further merely specifies a result of the analysis step of the FEM model, which similarly does not offer improvements to a computer/technical field and merely generally links the use of a judicial exception to a particular field of use.  Thus, the limitation of claim 4 does not integrate the abstract idea into a practical application under step 2A, Prong 2, nor does it amount to significantly more than the abstract idea under Step 2B.

With reference to claim 5:
Claim 5 recites the additional limitations of “wherein the first element includes a plurality of first one-dimensional elements extending to respectively correspond to the tubes included in the tube bundle. wherein the second element includes a second one-dimensional element extending along a longitudinal direction of the vibration damping member and a third one-dimensional element extending along a width direction of the vibration damping member, and wherein the third element includes a pair of gap elements representing a shortest distance between each end of the third one-dimensional element and each first one-dimensional element”, which are directed to the limitation of “a model 

With reference to claim 6:
Claim 6 recites the additional limitation of “wherein the error parameter includes a random number”, which is directed to the limitation of “an error setting step of setting an error parameter for a parameter relating to an element included in the FEM model”, as recited in claim 1.  Therefore, the limitation of claim 6 falls under the same abstract idea of a mathematical concept.  This limitation further merely specifies a possible value of a variable in the FEM model, which similarly does not offer improvements to a computer/technical field and merely generally links the use of a judicial exception to a particular field of use.  Thus, the limitation of claim 6 does not integrate the abstract idea into a practical application under step 2A, Prong 2, nor does it amount to significantly more than the abstract idea under Step 2B.

With reference to claim 7:
Claim 7 recites the additional limitation of “wherein the error parameter is set based on data measured on the vibration damping structure”, which is directed to the limitation of “an error setting step of setting an error parameter for a parameter relating to an element included in the FEM model”, as recited in claim 1.  Therefore, the limitation of claim 7 falls under the same abstract idea of a mathematical concept.  This limitation further merely specifies a possible way to set the value of a variable in the FEM model, which similarly does not offer improvements to a computer/technical field and merely generally links the use of a judicial exception to a particular field of use.  Thus, the limitation of claim 7 does not integrate the abstract idea into a practical application under step 2A, Prong 2, nor does it amount to significantly more than the abstract idea under Step 2B.

With reference to claim 8:
Claim 8 recites the additional limitation of “wherein the error parameter includes at least one of an outer diameter, a thickness, and a warpage of a tube included in the tube bundle, and a thickness and a warpage of the vibration damping member”, which is directed to the limitation of “an error setting step of setting an error parameter for a parameter relating to an element included in the FEM model”, as recited in claim 1.  Therefore, the limitation of claim 8 falls under the same abstract idea of a mathematical concept.  This limitation further merely specifies several possible values of a variable in the FEM model, which similarly does not offer improvements to a computer/technical field and merely generally links the use of a judicial exception to a particular field of use.  Thus, the limitation of claim 8 does not integrate the abstract idea into a practical application under step 2A, Prong 2, nor does it amount to significantly more than the abstract idea under Step 2B.

With reference to claim 9:
Claim 9 recites the additional limitations of “wherein each of the tubes included in the tube bundle has a first straight tube part positioned on a fluid inlet side, a second straight tube part positioned on a fluid outlet side, and a bent part positioned between the first straight tube part and the second straight tube part, wherein the first straight tube part and the second straight tube part are inserted into a plurality of through holes formed in a tube support plate for supporting the tube bundle, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Probabilistic Methods for the Prediction of Damage in Process Equipment Tubes under Nonlinear Flow Induced Vibration" by Sauvé et al. (hereinafter Sauvé).

With reference to claim 1, Sauvé discloses a method for analyzing a vibration damping structure in which a tube bundle disposed in a fluid is supported by a vibration damping member disposed in a gap between tubes included in the tube bundle (see page 283, “Abstract”, and “Introduction”, first paragraph), the method comprising: 
a model making step of making a FEM model corresponding to the vibration damping structure (see page 283, “Introduction”, third paragraph, “In this paper…”; and page 286, “Application to Nuclear Steam Generator”, first paragraph, “The efficacy of the procedure…”, where the FEM model corresponds to the three-dimensional nonlinear finite element computer code, and the vibration damping structure corresponds to the support);
an error setting step of setting an error parameter for a parameter relating to an element included in the FEM model (see page 283, “Introduction”, paragraphs 1-2, “In critical operating process equipment…”; and page 286, “Work Rate Definition”, second paragraph, “Using the system response…”, where the error parameter corresponds to the probability distribution functions reflecting the uncertainty in properties of parameters such as support clearance, manufacturing tolerances, friction, and material properties that are considered as elements by the FEM model (referred to as parameters Z)); and 
an analysis step of performing structural analysis by a finite-element method using the FEM model in which the error parameter is set (see page 283, “Introduction”, third paragraph, “In this paper…”; page 286, “Work Rate Definition”, second paragraph, “Using the system response…”; and 
With reference to claim 2, Sauvé further discloses that the model making step includes making the FEM model so as to include 
a first element corresponding to the tube bundle (see, for example, page 286, Fig. 3, where the first element corresponds to a tube dimension such as outside diameter), 
a second element including a one-dimensional element corresponding to the vibration damping member (see, for example, page 286, “Application to Nuclear Steam Generator”, second paragraph, “The location and local axis…”, where the second element corresponds to support stiffness), and 
a third element corresponding to a gap amount between the tube bundle and the vibration damping member (see, for example, page 286, “Work Rate Definition”, second paragraph, “Using the system response…”, where the third element corresponds to the support clearance).
	With reference to claim 3, Sauvé further discloses:
	wherein the first element includes a plurality of first one-dimensional elements extending to respectively correspond to the tubes included in the tube bundle (see, for example, page 286, “Application to Nuclear Steam Generator”, paragraphs 1-2, “The efficacy of the procedure…”, where each U-bend region includes multiple tubes, each of which is modeled based on parameters such as tube length and misalignment), 
wherein the second element includes a second one-dimensional element extending to correspond to the vibration damping member (see, for example, page 286, “Application to Nuclear Steam Generator”, second paragraph, “The location and local axis…”; and page 287, “Parametric Analysis”, second paragraph, “For uniform probability distributions…”, where the second one-dimensional element corresponds to support friction, preload, or offset), and 
wherein the third element includes a gap element representing a shortest distance between each first one-dimensional element and the second one-dimensional element (see Fig. 3, where the support radial clearance is illustrated as a shortest distance (radius r)).
With reference to claim 4, Sauvé further discloses that the analysis step includes 
imposing a loading condition set so that, when the gap amount is less than a predetermined value, a contact force applied to each first one-dimensional element from the second one-dimensional element increases with an increase in interference (see, for example, page 286, “Work Rate Definition”, paragraphs 1-2, “Using the system response…”; and page 287, “Parametric Analysis”, second paragraph, “For uniform probability distributions…”.  Here, a loading condition set (preload, offset, and friction) affects the impact (contact) force applied to the tube from the support, which depends on the support clearance, with the tube “sticking” to the support when the clearance/gap amount is small enough and the preload, offset, and friction are high enough.).
With reference to claim 6, Sauvé further discloses that the error parameter includes a random number (see, for example, page 283, “Introduction”, first paragraph, “In critical operating process equipment…”, which describes that parameters (such as support clearance, manufacturing tolerances, material properties, etc.) may be included as random variables with appropriate probability density functions).
With reference to claim 7, Sauvé further discloses that the error parameter is set based on data measured on the vibration damping structure (see, for example, page 283, “Introduction”, paragraphs 1-2, “In critical operating process equipment…”, which describe that parameters such as support (vibration damping structure) clearance may be periodically measured during maintenance or determined from inspection data).
With reference to claim 8, Sauvé further discloses that the error parameter includes at least one of an outer diameter, a thickness, and a warpage of a tube included in the tube bundle, and a thickness and a warpage of the vibration damping member (see, for example, page 283, “Introduction”, first paragraph, “In critical operating process equipment…”, the tube misalignment (warpage), or Fig. 3, the tube dimensions such as outside/inside diameter; and , page 286, “Application to Nuclear Steam Generator”, second paragraph, “The location and local axis…”, the support stiffness (warpage)).
With reference to claim 9, Sauvé further discloses:
wherein each of the tubes included in the tube bundle has a first straight tube part positioned on a fluid inlet side, a second straight tube part positioned on a fluid outlet side, and a bent part positioned between the first straight tube part and the second straight tube part (see page 286, Fig. 3, where the first straight tube part is the straight part of the curved tube on the right side (the fluid inlet or hot leg side), and the second straight tube part is the straight part of the curved tube on the left side (the fluid outlet or cold leg side)), 
wherein the first straight tube part and the second straight tube part are inserted into a plurality of through holes formed in a tube support plate for supporting the tube bundle (see Fig. 3, the broached holes in the support plate), and 
wherein, in the analysis step, the error parameter includes an eccentricity amount of an insertion position, at which the first straight tube and the second straight tube part are inserted into the through holes, to perform the structural analysis (see, for example, page 286, “Application to Nuclear Steam Generator”, second paragraph, “The location and local axis…”, where the eccentricity amount of the insertion position corresponds to the offset parameter that is considered as one of the independent random variables during analysis).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sauvé in view of "A new tube/support impact model for heat exchanger tubes" by Hassan et al. (hereinafter Hassan).
Sauvé discloses the invention substantially as claimed, including the prediction of work rate in the U-bend region of a nuclear steam generator, with the work rate being calculated as a nonlinear function of various random parameters such as support clearance, tolerances, and damping.
With reference to claim 5, Sauvé discloses all subject matter of the claimed invention as discussed above with respect to claim 2, including that the first element includes a plurality of first one-dimensional elements extending to respectively correspond to the tubes included in the tube bundle (see, for example, page 286, “Application to Nuclear Steam Generator”, paragraphs 1-2, “The efficacy of the procedure…”, where each U-bend region includes multiple tubes, each of which is modeled based on parameters such as tube length and misalignment).
However, though Sauvé notes that tubes may be misaligned and offset with respect to the support (see page 286, “Application to Nuclear Steam Generator”, second paragraph, where the offset parameter may be a value from 0% to 100%), it does not disclose the consideration of the length and width of the support and pairs of gap elements between these values and a tube. 
 But, Hassan from the same or similar field of endeavor does disclose these features, including the following:
wherein the second element includes a second one-dimensional element extending along a longitudinal direction of the vibration damping member and a third one-dimensional element extending along a width direction of the vibration damping member (Hassan, see page 564, Figs. 3 and 4, which illustrate the length and width of the support (vibration damping member, or second element)), and 
wherein the third element includes a pair of gap elements representing a shortest distance between each end of the third one-dimensional element and each first one-dimensional element 
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to consider the displacement values between a tube and a support in the work rate model of Sauvé, the motivation for doing so being to ensure the accurate modeling of point contact situations in which a contact point lies within the support clearance (see Hassan, page 562, last paragraph, “A generalized edge contact model…”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH E DRABIK whose telephone number is (571) 272-0902. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached at (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH E DRABIK/Examiner, Art Unit 2146
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146